Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on 7/15/2022.  Claims 2-3, 11-13, 15-22, and 24-31 previously were canceled.  Claims 1, 4-10, and 23 remain withdrawn.  New claims 34-41 were added.  Accordingly, claims 14, and 32-41 are under current examination.

Withdrawn Rejections and Response to Arguments
Applicant’s arguments filed 7/15/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
The rejection of claims 14, 32, and 33 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
The rejection of claims 14, 32, and 33 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 103 over Lough is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
New grounds of rejection necessitated by amendment are presented below.

New Grounds of Rejection Necessitated by Amendments of 7/15/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 14, 32, 33, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,159,485) in view of Lough et al. (“Assessment of chiral stationary phases for suitability for combined enantiomeric impurity/related substances assays”, available online 10 October 2011, Journal of Chromatography A, 1218, (2011), 8655-8663).  It is noted that should the requirement of an election of species be withdrawn, the secondary Lough reference would not be necessary in this rejection.
The instant claims are drawn to a composition comprising an N-acetyl-L-amino acid which has been instantly elected to be N-acetyl-L-tryptophan and a carrier, wherein the N-acetyl-L-amino acid “or amino acid” is contained in the composition in an amount of 10 mg/kg or more.
Yu teaches n-acetyl aldosamines, N-acetylamino acids, and related N-acetyl compounds to be used to alleviate or improve cosmetic conditions and/or dermatological disorders including changes or damage to skin, nail, and hair associated with intrinsic aging and/or extrinsic aging, as well as changes or damage caused by extrinsic factors (see abstract, in particular).  Yu teaches N-acetyl-tryptophan among these active agents (see column 4, line 5).  These agents are employed in an amount of 0.01 to 99.9% by weight of a total formulation with a preferred concentration of 0.1 to 50% by weight and a more preferred composition of 0.5 to 25% as well as additional specific disclosed acceptable useful concentrations (see column 10, line 16-33).  Yu teaches the formulations may be in aqueous solution or prepared from water for instance (column 10, line 14)(limitation of claim 41).
Yu does not teach the same range as “10 mg/kg or more” as newly recited in claim 32 nor does Yu teach the additional start and endpoints further recited in new claims 35-40, however it is the examiner’s position that Yu teaches an overlapping and/or similar range in a product to be used for the very same purpose such that Yu meets the claim when practiced according to one of ordinary skill.  Accordingly, this rejection is made using obviousness rationale.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, it would have been prima facie obvious to one of ordinary skill in the art to utilize a composition comprising the N-acetyl compound active agent as taught by Yu in a cosmetic formulation in combination with a carrier as explicitly taught by Yu (see column 10, lines 33-41; limitation of claim 33), with a reasonable expectation of success, and to subsequently optimize the amount of active agent in accordance with Yu’s recommendation.  One would have been motivated to do so to optimize efficacy as part of routine inquiry as is customary in the art.
As to the particular enantiomer instantly elected, Yu does not specify this.  Lough cures this deficiency.  Lough teaches separation of enantiomers by liquid chromatography for pharmaceutical applications (see abstract, in particular).  Lough demonstrates success in doing so in Figure 3 for instance (see also page 8657, column 2 description regarding Figure 3).  By teaching the separation of the N-acetyl-L-tryptophan, Lough meets the claim since the preamble “cosmetic” recites an intended use and not any additional structural components which are excluded from the claim; it is noted that Lough generally teaches pharmaceuticals (see abstract in particular).  Additionally, regarding claim 14 and at least the “skin softener” intended use or function recited in claim 33, since a product and its products are inseparable, Yu and Lough’s product would be considered capable of achieving the function claimed.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to substitute N-acetyl-L-tryptophan as instantly elected and as taught by Lough for the generally disclosed N-acetyl-tryptophan taught by Yu, with a reasonable expectation of success.  One would have been motivated to do so since Lough teaches desirable separation of these enantiomers for pharmaceutical applications.

Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 6,159,485) in view of Lough et al. (“Assessment of chiral stationary phases for suitability for combined enantiomeric impurity/related substances assays”, available online 10 October 2011, Journal of Chromatography A, 1218, (2011), 8655-8663 as applied to claims 14, 32, 33, and 35-41 above, and further in view of WO2010062502A1 (hereafter, “Lu” et al.).
The teachings of Yu and Lough have been delineated above.  Neither of these teaches phosphate-buffered saline as recited in claim 34.
Lu cures this deficiency.  Lu teaches topical formulations for the delivery of active agents which are nucleic acids (i.e., peptides) for instance via topically via an ointment, lotion, cream, gel, etc.  Conventional carriers may be used, with such excipients or carriers being taught to be potentially water or saline with buffered solutions being specified and PBS (phosphate buffered saline) being demonstrated in the examples to control the pH.
Accordingly, Yu and Lu are both directed to carriers and active agents such as pharmaceutical agents such as anti-inflammatory agents which may be topically delivered.  Both demonstrate aqueous carriers to be acceptable, and Lu specifies phosphate buffer saline to be useful for adjusting pH and that saline and buffered solutions at physiological pH generally may be used as carriers.  It would have been prima facie obvious to one of ordinary skill in the art to utilize PBS as a particular buffered saline carrier as taught by Lu in the formulations of Yu and Lough, with a reasonable expectation of success.  One would have been motivated to do so to facilitate good pH control in the final pharmaceutical product since Lu teaches that such a buffered solution may be used to desirably function as a carrier controlled to physiological pH.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/            Primary Examiner, Art Unit 1617